Citation Nr: 1114877	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-50 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an effective date earlier than July 29, 2004, for the assignment of 10 percent ratings for scars of the right lateral thigh and the right lower buttocks, to include whether clear and unmistakable error (CUE) was committed in a prior rating decision.

2.  Entitlement to service connection for frostbite of the hands, feet, head and face.

3.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder, claimed as post traumatic stress disorder (PTSD), prior to July 29, 2004, and in excess of 30 percent on and after that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.  

The earlier effective date matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO in Louisville, Kentucky, which granted service connection for scars of the right lateral thigh and rights lower buttocks, assigning an effective date of July 29, 2004.  The issues of service connection for frostbite of the hands, feet, head and face, and an initial rating for an anxiety disorder come from a September 2003 rating decision which denied service connection for frostbite and awarded service connection for an anxiety disorder, assigning an initial 10 percent rating.  The RO subsequently awarded an increased rating of 30 percent for the anxiety disorder, effective July 29, 2004, in the April 2005 rating decision.

The Veteran testified before the undersigned at a March 2011 videoconference hearing.  A transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for frostbite of the hands, feet, head and face and an initial rating in excess of 10 percent for an anxiety disorder, claimed as PTSD, prior to July 29, 2004, and in excess of 30 percent on and after that date, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. for further evidentiary development.  


FINDINGS OF FACT

1.  Service connection with a rating of 50 percent for injury to Muscle Groups XIII and XVII was granted, effective the day after separation from service, in a March 1953 rating decision.  

2.  The Veteran's initial rating for that muscle injury was continued in July and September 1953 rating decisions.  

3.  The Veteran did not appeal the September 1953 rating decision.  

4.  The RO had the correct facts and considered them in assigning the initial muscle injury rating and correctly applied statutory and regulatory provisions extant in September 1953.

5.  The Veteran's increased rating claim was received by the RO on April 7, 2003.  

6.  In the year prior to April 7, 2003, the evidence did not factually show that the Veteran's scars had increased in disability. 


CONCLUSIONS OF LAW

1.  The September 1953 rating action, which continued a disability evaluation of 50 percent for the service-connected gunshot wound residuals of the right lateral thigh and right lower buttock, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  The RO did not commit CUE in its September 1953 decision which continued an initial 50 percent disability rating for gunshot wound residuals of the right lateral thigh and right lower buttock and did not assign separate compensable ratings for scars, painful on examination.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010); 38 U.S.C.A. § 355 (West 1964); 38 C.F.R. §§ 4.55, 4.56, 4.73, DC 5313-5317, 4.118, DC 7804 (1964).

3.  An effective date of April 7, 2003, but no earlier, for the assignment of 10 percent ratings for scars of the right lateral thigh and the right lower buttocks is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for earlier effective dates.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The effective date claims arise from a rating decision that granted an increased rating.  Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in May 2003 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The U.S. Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a three part test, namely that VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  

The RO provided Vazquez-Flores III-compliant VCAA notice in November 2008.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice in November 2008.  In addition, he was provided an opportunity to respond with additional argument and evidence and the claim was readjudicated with a rating decision provided to the Veteran in December 2008 and a Statement of the Case provided to him in December 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements of Vazquez-Flores III are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify-with respect to the underlying increased rating claim.  See Quartuccio, supra.  As previously noted herein, the current appeal arises from the grant of the increased rating claim.  Thus, no further VCAA notice is required with respect to the downstream earlier effective date issue.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Veteran has alleged clear and unmistakable error in the rating decisions assigning his initial rating in 1953.  CUE motions are requests for revision of previous decisions and are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100. The Court also held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The outcome of the effective date issue is dependent on the receipt of documents by the RO, as discussed below.  The evidence, including the Veteran's testimony, is that the disability has been static since separation from service.  As such, a greater benefit for effective dates may not be granted as a matter of law.  An examination could provide no benefit to the Veteran and is not warranted as to his earlier effective date claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Earlier Effective Dates

The Veteran seeks an effective date of compensable ratings for scars of the right lateral thigh and right lower buttock earlier than July 29, 2004.  He alleges that error occurred in his original rating at separation from service in 1952.  For the reasons that follow, the Board concludes that an effective date for 10 percent ratings for scars of the right lateral thigh and the right lower buttocks of April 7, 2003, is warranted.  

In essence, the Veteran objects to the fact that the RO granted separate compensable ratings for scars of the right lateral thigh and right lower buttock under Diagnostic Code (DC) 7804 for superficial scars, tender on examination, in a 2005 rating decision when the scars had not changed since service.  He has argued that the original rating was in error because the disability is unchanged and he met the criteria for separate compensable ratings.  

The Veteran seeks revision or reversal of the RO's March 1953 grant of service connection for a gunshot wound of the right lateral thigh and right lower buttock, involving Muscle Groups (MG) XIII and XVII, rated as moderately severe to severe for MG XVII, and the July and September 1953 rating decisions which continued the original rating.  The Veteran was notified of each rating decision promptly and provided notice of his appellate rights.  The original claim was held open by receipt of additional material evidence, the last being an August 1953 VA examination report.  See 38 C.F.R. § 3.156(b) (2010).  The September 1953 rating decision considered all the evidence submitted in connection with the original claim.  The Veteran did not initiate an appeal within one year as to any of the rating decisions, including the September 1953 decision.  The September 1953 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

The finality of the September 1953 rating decision is significant.  The Board cannot address the issues decided on a de novo basis.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A motion of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  The Federal Circuit has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The motion of CUE must be evaluated on the basis of the law as it was at the time of the challenged decision.  In determining whether rating decisions which assign disability ratings contain CUE, general ratings principles must be considered as well.  Generally, VA evaluates claims under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of claim filing and the regulations in effect at the time of the decision in order to ascertain which version would accord him the highest rating.  The Ratings Schedule was not a public document at the time of the September 1953 rating decision.  The Ratings Schedule was published and incorporated into the Code of Federal Regulations in May 1964.  See 29 Fed. Reg. 6718 (May 22, 1964).  The Ratings Schedule was effective April 1, 1946, with subsequent revisions and their effective dates listed in Appendix A.  Id.  The skin ratings provisions were placed in 38 C.F.R. § 4.118.  The May 1964 version of 38 C.F.R. § 4.118 was the version of the skin disability ratings provisions in effect in September 1953.  See id., at Appendix A.  Similarly, the principles for rating muscle injuries and the ratings criteria for muscle injuries were published in 38 C.F.R. §§ 4.55, 4.56, 4.73.  Only one revision occurred prior to May 1964, to wit the first sentence of 38 C.F.R. § 4.55(b) was added.  This sentence did not materially alter the substance of 38 C.F.R. § 4.55 or the manner in which the Veteran's disability would be rated.  Instead, it appears that this addition was a clarification of the manner in which muscle injuries would be rated when two muscle injuries in the same anatomical region were "severe."  Thus, the Board finds that only one version of the rating criteria as to both evaluation of skin and muscle injury disabilities needs be considered in determining whether the RO committed CUE in the September 1953 rating decision.  

Under the skin disability ratings criteria in 1953, six provisions addressed scars.  See 38 C.F.R. § 4.118 (1964).  First, disfiguring scars of the head face or neck had a separate set of criteria.  Diagnostic Code (DC) 7800.  Burn scars received two sets of criteria.  DCs 7801, 7802.  Superficial scars that were poorly nourished with repeated ulceration were rated under DC 7803.  A 10 percent rating is assigned for scars which are superficial and painful on examination.  Diagnostic Code 7804.  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Historically, the matter of whether separate ratings are available for different manifestations of the same injury or disease has been a matter of regulatory interpretation upon which reasonable minds have disagreed.  The ratings schedule listed scars among those signs and symptoms to consider when assigning muscle injuries.  See 38 C.F.R. § 4.56 (1964).  Although the Court held that separate ratings were warranted for muscle injuries and associated tender and painful scars, this was a matter of judicial interpretation rather than clear regulatory guidance.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Obviously, Esteban was not the law in September 1953.  VA practice at the time took into consideration the nature of the scars resulting from the shell fragment wounds when rating muscle disabilities.  Thus, the RO had a reasonable basis to interpret the regulations for rating muscle injuries as including symptoms of scars resulting from the same injury.  The RO listed the fact that the scars were painful on examination in assigning and continuing the initial rating as stated by the March, July and September 1953 rating decisions.  The RO used the scars instead to justify the award of a higher rating for the muscle injuries.  

For these reasons, the Board finds that the alleged 'error' in not assigning separate compensable ratings for the scars was not 'undebatable' under the laws and regulations in effect at that time.  Accordingly, the Board finds that the RO's award of only a single 50 percent rating for muscle injuries of the right thigh and lower buttocks and the associated tender scars, without assigning separate compensable ratings for the scars was not CUE.

The Board turns to consider whether an earlier effective date may be assigned on an alternative basis.  

The effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim, with certain exceptions.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

As noted above, the Veteran filed for service connection for the gunshot wounds to the right thigh and right lower buttock immediately upon separation from service.  The September 1953 rating decision is final.  The Veteran filed an increased rating claim in May 2001, which was denied in January 2002.  The Veteran was notified of the decision and provided notice of his appellate rights in January 2002.  The Veteran filed an October 2002 claim for service connection for frostbite residuals but did not disagree with the January 2002 rating decision.  The Board finds that these communications did not constitute a claim for an increased rating.  See 38 C.F.R. § 3.155.  The Veteran filed for an increased rating again on April 7, 2003.  The September 1953 and January 2002 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

The Veteran's April 2003 claim was denied in a September 2003 rating decision.  The Veteran was notified of that decision in October 2003.  The Veteran sent a letter promptly to the RO.  This letter is not of record.  The RO responded with an October 24, 2003, letter to the Veteran indicating that, if the Veteran felt his claim was not properly adjudicated or information was overlooked, he had a right to file an appeal and the right to request a copy of his claims folder to see the evidence used to make a decision.  The Veteran returned the letter to the RO in November 2003, with a handwritten note at the bottom.  The Veteran indicated that, since no special form was needed, "let this letter act as my appeal on my case..."  The Veteran also requested a copy of his claims folder.  The RO sent a copy of his claims folder in January 2004, but did not otherwise act on the Veteran's November 2003 statement.  The Board finds that the November 2003 statement was received within one year of the notice of the adverse RO decision and indicated disagreement and intent to appeal.  The Board finds that the November 2003 statement was a Notice of Disagreement.  The Veteran initiated a timely appeal of the September 2003 rating decision.  The RO granted an increased rating in April 2005, to which the Veteran also disagreed.  The Veteran's later disagreement was with the assigned effective date of the separate compensable ratings for the scars, which could have been granted by the RO in the earlier rating decision.  The Board concludes that the September 2003 rating decision is not final.  The date of claim is April 7, 2003.  

In light of the aforementioned law and regulations, the essential questions before the Board are (1) when was the date the claim for an increased evaluation for the Veteran's service-connected residuals of a gunshot wound filed and (2) when was it factually ascertainable that separate compensable evaluations for scars painful on examination was warranted?

The Veteran did file a prior increased rating claim.  That claim was denied in a January 2002 rating decision.  Unlike the September 1953 rating decision, the Veteran did not file notice of his disagreement with that rating decision.  Thus, the January 2002 rating decision is final, as discussed above.  The January 2002 rating decision extinguishes all claims pending prior to that date.  The Veteran did not file another formal or informal claim for increased ratings for his gunshot wound disability until April 7, 2003.  

However, in addition to an informal claim as defined above under 38 C.F.R. § 3.155, there is another type of informal claim.  Specifically, a report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The Court has held that 38 C.F.R. § 3.157(b)(1) does not require the appellant to identify the report as a claim or to identify the benefits sought.  See Servello, at 199.

Some VA treatment records have been associated with the file from the period prior to April 7, 2003.  These do not indicate an intent to file for VA benefits.  The Board has reviewed these files and finds that the Veteran's complaints at the time did not relate to his service-connected gunshot wound disability. As a result, the Board finds that these treatment sessions do not constitute informal claims under 38 C.F.R. § 3.157.  See Servello.

The RO then granted separate compensable ratings in the April 2005 rating decision, using a July 29, 2004, claim as the date of claim and thus assigned an effective date as of that date.  In light of the Board's conclusion that the September 2003 rating decision has not become final, the Board finds that the date of claim in the instant appeal is April 7, 2003, which is the earliest pending claim of record.  The remaining question for an earlier effective date is whether the increase in disability was factually ascertainable in the year preceding April 7, 2003.  See Hazan.

The Veteran's testimony before the undersigned and his various VA examinations indicate that his scars have been painful on examination since his separation from service.  Thus, the Veteran's disability as to the scars has been static since service.  No factually ascertainable increase is present in the records since his separation from service.  See Harper.  As discussed above, VA practice was to incorporate scars into the muscle injury rating when possible.  This changed in 1994.  In light of the Board's conclusion that the September 2003 rating decision has not become final and that the Veteran's disability has been static since separation from service, the Board finds that the criteria for separate compensable ratings was met as of the date of his April 7, 2003, claim which is the earliest pending claim of record.  The Board concludes that an effective date of April 7, 2003, is warranted.  

The Board notes that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary must reopen a claim if new and material evidence regarding the claim is presented or secured.  Second, a decision is subject to revision on the grounds of clear and unmistakable error.  38 U.S.C. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board).  These are the only statutory exceptions to the finality of VA decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Board has considered the Veteran's allegations of CUE in the initial rating for his disability in 1953.  The Board concluded that CUE was not committed.  The Veteran has not argued that CUE was committed in the January 2002 rating decision.  The Board also notes that, because the Veteran was service-connected for the scars in 1953 and no additional service records were received, reopening is not relevant.  See 38 C.F.R. § 3.156 (2010).  Thus, the statutory exceptions do not apply in this case.  

Accordingly, the Board concludes that the Veteran is entitled to an effective date of April 7, 2003, but no earlier, for the assignment of separate 10 percent ratings for his scars of the right lateral thigh and right lower buttocks.  See 38 C.F.R. § 3.400; see also Harper, supra.  In addition, the Board finds that the preponderance of the evidence is against the Veteran's claim prior to April 7, 2003.  To the extent possible, the Board has resolved reasonable doubt in favor of the Veteran in assigning effective dates of April 7, 2003, for the compensable ratings for the scars.  Prior to April 7, 2003, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date of April 7, 2003, but no earlier, for the grant of service connection and assignment of 10 percent ratings for scars of the right lateral thigh and the right lower buttocks, is granted.


REMAND

By a September 2003 rating action, the RO denied service connection for frostbite of the hands, feet, head and face and awarded service connection for an anxiety disorder, claimed as post traumatic stress disorder (PTSD), with an initial 10 percent rating.  The Veteran has submitted a November 2003 Notice of Disagreement as to the claims.  The claims were addressed in an April 2005 rating decision which granted an increased rating for the anxiety disorder and denied reopening of the frostbite claim.  This rating decision, however, does not abrogate the RO's obligations to issue a Statement of the Case on these issues.  The claims must be remanded to allow the RO to provide the appellant with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement an increased rating for PTSD and entitlement to service connection for frostbite of the hands, feet, head and face.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


